Atkinson, Justice.
On January 31, 1931, Mrs. Lucinda Faulk Bowden in a suit for divorce and alimony was awarded, certain temporary alimony and attorney’s fees against O. W. Bowden. The defendant paid a part of the alimony, but paid no part of the attorney’s fees. The parties resumed their marital relations on March 10, 1932, and lived together un-
*577No. 10507.
April 12, 1935.
W. B. Kent, for plaintiff. W. 0. Purser, for defendant.
til August, 1933. On June 29, 1932, the court rendered a judgment dismissing the suit for divorce and alimony. There was no exception to this judgment. On May 4, 1934, after a second separation the wife instituted proceedings to attach the husband for contempt by failure to pay the alimony and attorney’s fees. Held, that the judge did not abuse his discretion in refusing to hold the defendant in contempt. See Weeks v. Weeks, 160 Ga. 369; Keefer v. Keefer, 140 Ga. 18 (78 S. E. 462, 4L. R. A. (N. S.) 527).

Judgment affirmed.


All the Justices concur.